MR. JUSTICE SHEEHY,
dissenting:
I dissent, though in so doing I realize that the District Court judge, in granting attorney fees, found his hands tied by the improvident decision of the majority in Jack E. Galt v. State of Montana and the Department of Fish, Wildlife and Parks (1987), [225 Mont. 142,] 731 P.2d 912, 44 St.Rep. 103.
That majority decision took away from the people of this State and from the legislature the right to the full use of riverbeds up to the high water mark, a right before that decision recognized by state and federal statutes and courts. It is classic irony that the people now have to pay attorney fees to the parties that diminished their rights to use the riverbeds. Such are the consequences of departure from settled case law.
MR. JUSTICE HUNT concurs with the dissent of MR. JUSTICE SHEEHY.